DETAILED ACTION
Application 15/574022, “ELECTRICITY STORAGE DEVICE”, is the national stage entry of a PCT application filed on 6/14/16 and claims priority from a foreign application filed on 7/7/15. 
This Office Action on the merits is in response to claims as filed on 4/9/21.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 4/9/21 have been fully considered.  Applicant presents the following arguments.
The cited art fails to teach the layered structure active material included in the claimed area density range of 4 to 8 mg/cm2.  In response, this argument is moot in view of the new ground(s) of rejection necessitated by amendment.  

Matsuno [not applied in the current rejections] teaches a preferred area density for an overall active material layer, but does not disclose the preferred area density for the active material constituent, specifically.  This argument is addressed herein because it remains relevant, notwithstanding a change in the rejection which now relies on Honda to teach a preferred area density range for the negative electrode active material.  In response, Ogihara teaches that the 2,6-naphthalenedicarboxylate may be included in the negative electrode active material layer at, for example, 60% by mass (paragraph [0068]).  Accordingly, the teaching of the prior art [Honda] with respect to a preferred area density of the active material layer may be scaled down to 60% of original value in order to give a preferred range for the active material constituent individually.  This reduced value range still lies within the claimed range, thus, the cited art teaches or renders obvious the claimed range, even considering that the active material is just one constituent of the active material layer. 

For completeness of record, it is noted that applicant’s remarks presented on 4/9/21 argue that nonobviousness is achieved by the claim limitation requiring that the active material is included at an area density of 4 to 8 mg/cm2.  The 3/31/21 Advisory Action indicated that “a fuller consideration is required to determine consequence or impact of the difference in claimed ranges”.  
Upon a review of the instant application, area density of active material is found to correspond to the concentration per unit area at which the active material is contained in the negative electrode.  However, as described in MPEP 2, but does not appear to establish criticality for the claimed range by demonstrating these values to provide unexpectedly superior behavior in comparison to embodiments lying outside (i.e. above and below) the claimed range.  Accordingly, in reviewing the instant application, there appears to be no persuasive showing of criticality associated with the claimed area density range.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hojo (JP 2014-175211), Ogihara (US 2013/0136972) and Honda (US 2016/0336593).
Regarding claim 1-3 and 14, Hojo teaches an electricity storage device (Figure 1) comprising: a negative electrode (item 22; paragraphs [0020, 0040]); a positive electrode (item 21; paragraphs [0020, 0040]) that provides electric double-layer 

Claim 1 further requires that the negative electrode has a layered structure comprising multiple organic backbone layers and multiple metal element layers repeatedly, the organic backbone layers containing an aromatic compound having an aromatic ring structure without a carbonyl group, the aromatic compound being in the form of dicarboxylate anions and including one or more structure selected from structural formulas (3), (4), and (5), and an alkali metal element layers containing an alkali metal element coordinated with oxygen in the dicarboxylate anions to form a backbone.  Claim 2 further requires that the layered due to pi-electron interaction of the aromatic compound and has a monoclinic crystal structure belonging to space group P21/c.  Claim 3 further requires that the structure is tetracoordinated as illustrated in claim 3.  Claim 14 further requires that each pair of organic backbone layers are interposed with alkali metal element layers.
These features are not expressly taught by Hojo.

However, in the electricity storage device art, Ogihara teaches a negative electrode material including the above recited features to which Hojo is deficient (see Ohihara at Figure 1; abstract; “The aromatic compound contained in the organic backbone layers preferably has the two carboxylic acid anions of the dicarboxylic acid anion bonded to diagonally opposite positions of the aromatic ring structures. This facilitates formation of the layered structure of the organic backbone layers and the alkali metal element layers” at paragraph [0043]).  
Ogihara further teaches the substituted electrode material having an organic backbone layer compounds described by structural formulas (3), (4), or (5) (see paragraph [0043]).  
Ogihara further teaches that the use of such an electrode structure leads to improved properties such as increased power, capacity, cycle life and desirable charging properties (paragraphs [0002-0003, 0013]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the negative electrode material of Ogihara for the negative electrode material of Hojo which has the claimed structure and characteristics for the benefit of providing a negative electrode material having desirable power, capacity, cycle and charging properties.  Moreover, such a modification merely requires simple substitution of known similar electrode materials to yield predictable results; therefore, a simple substitution rationale for obviousness also exists.

Claim 1 as amended on 4/9/21 further requires that the area density of the layered structure is 4 mg/cm2 or more or 8 mg/cm2 or less, which is not expressly taught by Hojo or Ogihara.
However, in the electricity storage device art, Honda teaches that the weight per unit area [area density] of a negative active material layer is a result-effective variable to be optimized by balancing competing factors such capacity, rate property, and cycle 2 (paragraph [0094]) and teaches values within the claimed range such as 7.57 mg/cm2 at paragraph [0216] (see also Table 2).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the area density of the active material in the layered structure for the benefit of attaining the best performing negative electrode as taught by Honda.  As described in MPEP 2144.05, the optimization of a known result-effective variable is prima facie obviousness absent a showing of unexpected results.  
It is noted that Ogihara teaches the active material comprising, for example, 60% of the active material layer (paragraph [0068]); if the active material is set as 60% of the active material layer, then the area density of the active material itself still lies within the claimed range.  


Hojo does not expressly teach the features of dependent claims 6, 14 and 15.
However, regarding claim 6, Ogihara further teaches the negative electrode material being formed by pre-doping the negative electrode with an alkali metal ion (“initial absorption”, paragraph [0048]; paragraph [0077]).  Regarding claim 14, Ogihara also teaches the negative electrode material including the claimed structure of alkali metal element layers interposed between organic backbone layers (see Figure 1).  Regarding claims 15, Ogihara further teaches the organic compound of the layered structure being lithium 2,6-naphthalenedicarboxylate (paragraphs [0043; 0049; 0066]).  
.


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hojo (JP 2014-175211), Ogihara (US 2013/0136972), Honda (US 2016/0336593) and Okuno (US 2016/0111228).
Regarding claim 7, Hojo remains as applied to claim 1.  Hojo does not appear to teach wherein a capacity ratio (B/A) of electric capacity B (mAh) of the negative electrode to electric capacity A (mAh) of the positive electrode is 6 or more.
In the analogous art, Okuno teaches wherein a capacity ratio of electric capacity B (mAh) of the negative electrode to electric capacity A (mAh) of the positive electrode, i.e., B/A, is 6 or more in a voltage range in which charge and discharge are performed (Table 1-3).  Okuno further teaches that configuration of the storage device in this manner facilitates pre-doping with lithium leading to increased capacitance or voltage (paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the storage device to have a B/A ratio of 6 or more for the benefit of facilitating pre-doping with lithium leading to increased capacitance or voltage as taught by Hojo.  It is noted that the preferred B/A range disclosed by Okuno at 

Regarding claim 8-9, Hojo remains as applied to claim 1.  Hojo does not appear to teach wherein the positive electrode contains activated carbon having a specific surface area of 2,000 m2/g or more.
In the analogous art, Okuno teaches wherein the positive electrode contains activated carbon having a specific surface area of 2,000 m2/g or more for the benefit of increasing capacitance of the device (paragraphs [0061-0063]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the storage device such that the positive electrode contains activated carbon having a specific surface area of 2,000 m2/g or more for the benefit of increasing capacitance of the device as taught by Okuno.  It is noted that the preferred specific surface area range disclosed by Okuno at paragraph [0063] overlaps the claimed range, thus a prima facie case of obviousness exists as described in MPEP 2144.05.

Regarding claims 10-12, Hojo remains as applied to claim 1.  Hojo further teaches the negative electrode including a styrene-butadiene copolymer (paragraph [0048] and a conductive material (paragraph [0051]), but does not appear to teach the negative electrode including carboxymethyl cellulose or polyvinyl alcohol, and does not appear to teach these components being included at the claimed concentrations. 

It would have been obvious to a person having ordinary skill in the art at the time of invention to include these components at the described concentrations for the benefit of providing the electrode with adequate cohesion (due to the binder) and adequate conductivity (due to the conductive additive) as taught by Okuno.  It is noted that the preferred preferred concentration ranges of these components disclosed by Okuno overlaps the claimed range, thus a prima facie case of obviousness exists as described in MPEP 2144.05.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723